Motion granted insofar as to permit the appeal to be heard on the original record and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney of New York County, and files 6 typewritten or 19 mimeographed copies of the appellant’s points with this court, on or before March 1, 1960, with notice of argument for the April, 1960 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.